Citation Nr: 0830080	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for service-connected lumbar strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for left leg pain, secondary to service-
connected lumbar strain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in St. Petersburg, Florida and 
Montgomery, Alabama.

In a September 2004 rating decision, the RO increased the 
evaluation of the veteran's service-connected lumbar strain 
from 10 percent disabling to 40 percent disabling, effective 
from August 19, 2003.  Because the increase in the evaluation 
of the veteran's lumbar strain disability does not represent 
the maximum rating available for the condition, the veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In a July 2005 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a right leg 
condition to include as secondary to the service-connected 
lumbar strain.  The RO considered the veteran's complaints of 
right leg pain as part of the July 2005 denial.  In August 
2005 the veteran filed a timely notice of disagreement and 
the RO issued a statement of the case in July 2006.  The 
veteran did not file a timely substantive appeal.  
Subsequently, the veteran submitted medical evidence of 
indicating a diagnosis of right-sided lumbar radiculopathy.  
The Board accepts this submission of evidence as an 
application to reopen the veteran's claim of entitlement to 
service connection for a right leg condition to include as 
secondary to the veteran service-connected lumbar strain.  As 
this matter is not currently developed or certified for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain is 
manifested by forward flexion limited to 60 degrees, without 
pain; extension of 20 degrees, without pain; right and left 
lateral flexion limited to 24 degrees, without pain; and 
right and left rotation limited to 20 degrees, without pain.

2.  There is no evidence of ankylosis, and no evidence of 
physician prescribed periods of bed rest or more severe 
symptomology of intervetertebral disc syndrome with 
recurring attacks and intermittent relief.

3.  The veteran's service-connected left leg pain symptoms 
have generally been confined to sensory manifestations and 
are mild in degree.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for orthopedic manifestations of a lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, 4.123, 
4.71a, Diagnostic Codes 5286, 5289, 5291, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); and 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left leg pain secondary to service-connected lumbar strain 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, and 
4.124a, Diagnostic Code 8721 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service- 
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).

A. Lumbar Strain

Service connection was established for a lumbar strain in May 
1983 and a noncompensable rating was established under 
38 C.F.R. § 4.71a, DC 5295 effective February 18, 1983.  In 
August 2003, the veteran filed a claim of increased rating 
for the service-connected lumbar strain.  In a December 2003 
rating decision the rating of the veteran's lumbar strain was 
increased to 10 percent disabling under DC 5295, effective 
August 19, 2003.  Subsequently, in a September 2004 rating 
decision the rating of the veteran's lumbar strain was 
increased to 40 percent disabling under DC 5237, effective 
August 19, 2003.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

Effective September 26, 2003, during the pendency of the 
veteran's appeal regarding the rating of his lumbar strain, 
the schedular criteria for the evaluation of spinal disorders 
were revised.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

The regulations used to evaluate disabilities of the spine 
were amended once during the pendency of the veteran's 
appeal.  The rating criteria pertaining to disabilities of 
the spine were amended in August 2003, effective as of 
September 23, 2003.  68 Fed. Reg. 51,454 (codified at 38 
C.F.R. § 4.71a (2005), Diagnostic Codes 5235- 5243 and 
accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.

Again, in evaluating the veteran's claim, the Board must 
analyze the various versions of rating criteria applicable to 
the veteran's claim.  See VAOPGCPREC 7-2003.  In a September 
2004 statement of the case, the veteran was provided notice 
of the amended regulations.  He also underwent a VA 
examination in June 2007 and the severity of his disability 
was considered in light of the revised regulations in 
September 2007 and March 2008 supplemental statements of the 
case.  Therefore, there is no prejudice to the veteran for 
the Board to consider these new regulations in this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In an October 2002 VA treatment note the veteran complained 
of back pain.  The veteran's back pain was reported to be 
stable though requiring Percocet and Tylenol for control.  In 
June 2003 the veteran was noted to be feeling fine with 
occasional back pain that was improved with Percocet as 
needed.  The veteran did not report any paresthesias or 
weakness.  In September 2003 the veteran was prescribed 
Oxycodone for his back pain and was encouraged to continue to 
walk three times a week.

In November 2003 the veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  The veteran reported 
that he had a laminectomy at L4-L5 in 1997 and has had back 
pain since that time.  The veteran did not indicate any 
symptoms of left radiculopathy; however, he did state that he 
had some weakness in the left ankle without sensory changes.  
Upon examination the veteran was noted to have marked muscle 
spasm and tenderness of the lumbosacral muscles.  The veteran 
could only flex to 45 degrees and had 0 degrees of extension.  
The reflexes at the ankles and knees were all present and 
normal.  The examiner diagnosed the veteran with arthralgia, 
degenerative disc disease L4-L5, status post laminectomy with 
residual chronic low back pain.  No signs of radiculopathy, 
with the exception of some weakness in the left ankle, were 
found.  An X-ray of the back was normal.

A private treatment record of Dr. W.D., dated in April 2004, 
reported that the veteran was diagnosed with left lumbar 
facet syndrome, sacroiliac (SI) joint dysfunction, foraminal 
encroachment on the basis of degenerative and hypertrophic 
changes of the facets at L4-L5.

In a July 2004 VA treatment record the veteran was noted to 
have undergone an X-ray of the spine, which was negative for 
fractures.  In an August 2004 VA treatment record the veteran 
indicated that his back pain had worsened and it was noted 
that the veteran's reflexes were diminished but symmetrical 
throughout.  The veteran reported radiating pain down his 
left leg.

A private treatment record of Dr. W.D., dated in August 2004 
revealed that the veteran had enlargement of the L5 nerve.  
Dr. W.D. noted that the veteran had degenerative arthritis of 
the lumbar spine and had been on anti-inflammatories.  A 
magnetic resonance imaging (MRI) examination performed in 
August 2004 revealed a schwannoma around the L5 nerve root 
without disc compression.  In an October 2004 treatment note, 
Dr. W.D. reported that X-rays revealed some osteophyte 
formation at the L5-S1 disc space with a slight narrowing at 
the L4-L5 level and osteophyte both on the inferior aspect 
and superior aspect of L5.  The veteran was noted not to have 
spondylolisthesis or spondylolysis.  His neuroforamen were 
symmetrical. 

In a November 2004 VA neurology treatment note, the veteran 
was noted to have normal motor strengths and deep tendon 
reflexes.  The veteran's gait was normal.  In March 2005, a 
VA treatment record indicates that the veteran continued to 
have pain in the back and left leg.  The veteran indicated 
that he did not want surgery at that point to address the 
schwannoma surrounding the L5 nerve root.

The veteran underwent a private MRI examination in March 
2005.  The MRI revealed that the veteran's lumbar alignment 
was normal and the L4-L5 demonstrated a post laminectomy 
defect on the left.  There was posterior broad based disc 
bulging which was more pronounced than in August 2004 without 
recurrent disc herniation.  A narrowing of the inferior 
aspect of the left neural foramen without compression of the 
exiting left L4 nerve root was noted.  Disc material was 
noted to contact but not displace the descending left L5 
nerve root.  There was mild disc desiccation at L5-S1 without 
disc herniation or nerve compression.  The veteran was 
diagnosed with an L4-L5 disc bulge that did not definitely 
displace the descending left L4 nerve root within its neural 
foramen and no recurrent disc herniation.

A note from a VA physician, dated in March 2005, indicated 
that the veteran was having right leg pain.  However, this 
physician did not render any opinion on whether the veteran's 
right leg pain was related to his lumbar back condition.

In November 2005 the veteran underwent a private MRI of the 
spine.  The MRI revealed that the veteran had mild discogenic 
degenerative changes at L4-L5 and L5-S1 producing minimal 
lateral recess stenosis.  Moderate facet arthropathy was 
noted at the L4-L5 and L5-S1.  The veteran was diagnosed with 
mild spondylitic disease of the lower lumbar spine.

Private treatment records dated in August 2006 and September 
2006 noted that the veteran had symmetric deep tendon 
reflexes and no decreased sensation in the lower extremities.  
In August 2006 the veteran was reported to have a negative 
straight leg test.  However, in a September 2006 treatment 
note, Dr. A.W. reported that the veteran had a positive 
straight leg test.  In October 2006, the veteran was noted to 
have normal motor strength and reflexes, bilaterally, and 
sensation was intact.  The veteran was diagnosed with right 
sided lumbar radiculopathy.

The veteran was afforded a VA C&P general medical examination 
in June 2007.  The veteran reported that his back pain was 
getting progressively worse.  The veteran indicated that he 
had four incapacitating episodes over the prior 12 months, 
each lasting 1 to 2 days.  However, there is no evidence that 
bed rest was prescribed by a physician.  He stated that he 
had swelling, back and neck pain, radiation of pain, leg 
pain, leg weakness, and leg numbness.  The veteran was noted 
to have an abnormal, antalgic gait.  Upon examination, the 
veteran was noted not to have any evidence of ankylosis.  The 
veteran had forward flexion to 90 degrees, with pain from 60 
to 90 degrees; extension to 20 degrees without pain; right 
and left lateral flexion to 24 degrees without pain; and 
right and left rotation to 20 degrees without pain.  The 
veteran's knee jerk was absent, bilaterally, and ankle jerk 
was reduced, bilaterally.  The veteran was diagnosed with 
degenerative disc disease, L4-L5, with previous laminectomy 
at L4-L5, bulging disc at L4-L5.  The veteran was found to 
have normal nerve condition studies.

The Board notes that since the veteran's left leg pain 
secondary to the veteran's service-connected lumbar strain 
has been considered separately by the RO, the Board will 
consider the rating for the veteran's neurological symptoms 
following consideration of the orthopedic symptoms as 
assigning a higher rating for the veteran's lumbar strain on 
the basis of already rated left leg pain secondary to the 
veteran's lumbar strain would constitute pyramiding.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Old Criteria

Prior to the September 26, 2003 changes in the criteria, 
disabilities manifested by limitation of motion in the lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine.

Higher ratings were also available under Diagnostic Codes 
5286 and 5289 for varying degrees of ankylosis of the spine.  
In this case, however, because the veteran's spine has at no 
point been fixed in one place, these ratings are not 
warranted.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (IVDS) (preoperatively or postoperatively) was to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate ratings of its chronic orthopedic and 
neurologic manifestations along with ratings for all other 
disabilities, whichever method results in the higher rating.  
Diagnostic Code 5293 provided a 10 percent rating for IVDS 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating for IVDS with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating for IVDS with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating for IVDS 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a.

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating IVDS.  Note (1) provided that, for 
purposes of ratings under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Note (2) provided that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provided that, if IVDS is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, rate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a.  While the substantive change in regulations 
from September 2003 cannot be used to evaluate the veteran's 
level of disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria- "slight", 
"moderate", or "severe."

Regarding the thoracolumbar spine, a full range of motion for 
forward flexion is 90 degrees, backward extension is to 30 
degrees, left and right lateral flexion is to 30 degrees, and 
left and right rotation is to 30 degrees.  See 38 C.F.R. § 
4.71a, Plate V.

In this case, an evaluation in excess of 40 percent disabling 
under the old criteria is not warranted based on the evidence 
of record.  The veteran's medical records do not reveal any 
ankylosis of the lumbar spine and, therefore, an evaluation 
in excess of 40 percent disabling for lumbar strain is not 
warranted under Diagnostic Codes 5286 and 5289.  An 
evaluation in excess of 40 percent is not available under 
Diagnostic Codes 5292 or 5295.  Therefore, the Board finds 
that the veteran's symptoms do not more nearly approximate 
those contemplated by a rating in excess of 40 percent 
disabling.

The Board has considered whether a higher evaluation is 
warranted under the criteria pertaining to IVDS under 
Diagnostic Code 5293 in effect from September 23, 2002 
through September 25, 2003.  The veteran's medical records do 
not reveal that the veteran has ever been prescribed bed rest 
by a physician for acute symptoms of IVDS.  In light of the 
evidence, the record does not show that the veteran's 
symptoms more nearly approximate those contemplated by a 
rating in excess of 40 percent disabling under Diagnostic 
Code 5293.

A higher evaluation based on the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 and DeLuca v. Brown, supra, is not 
warranted.  There is no objective evidence of increased pain, 
weakness, fatigability, or incoordination on repetitive 
motion that is not already contemplated by the veteran's 
rating.  

New Criteria

As explained previously, the new criteria for back strain 
became effective in September 2003, and any award of an 
increase based on these new criteria can be effective only as 
early as the effective date of that change.

Under the applicable new criteria, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine, a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 40 percent rating for favorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  In this case, there is no medical evidence 
establishing ankylosis of any portion of the veteran's 
spine, and there are none of the above symptoms indicative 
of unfavorable ankylosis.  Therefore, the criteria for the 
100, 50, or 40 percent ratings based on ankylosis are not 
met.  

The 40 percent rating also is available when forward flexion 
of the thoracolumbar spine is 30 degrees or less.  The 
criteria for a 30 percent rating are referable to the 
cervical spine only, and are therefore not applicable in this 
instance.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Diagnostic Code 5243 (effective September 26, 2003) provides 
that IVDS is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, outlined 
above, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§  4.71a.

The veteran's currently assigned 40 percent rating is meant 
to compensate disability resulting from severe limitation of 
motion.

Based on the evidence of record, the record does not show 
that the veteran's symptoms more nearly approximate those 
contemplated by the higher ratings for orthopedic 
manifestations.  The veteran's medical records do not reveal 
any evidence of ankylosis and, therefore, no evaluation in 
excess of 40 percent disabling is available for the 
orthopedic manifestations of the veteran's lumbar spine.

As noted above, the veteran has never been prescribed bed 
rest by a physician.  Accordingly, the record does not show 
that the veteran's symptoms more nearly approximate those 
contemplated by rating in excess of 40 percent disabling 
under Diagnostic Code 5243.

Again, a higher evaluation is not warranted, even taking into 
consideration the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, supra.  There is no objective 
evidence of increased pain, weakness, fatigability, or 
incoordination on repetitive motion that is not already 
contemplated by the veteran's rating.  Specifically, 
objective evidence of adequate pathology for the level of 
pain the veteran has expressed in the record had not been 
shown.  

Lastly, the Board notes that traumatic and degenerative 
arthritis, confirmed by X-ray, will be rated on the basis of 
limitation of motion.  When limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each major joint affected by the limitation of motion.  Any 
limitation of motion must be confirmed by findings such as 
swelling muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  The 
veteran's current 40 percent rating under Diagnostic Code 
5237 contemplates limitation of motion and, therefore, the 
veteran's mild degenerative disc degeneration.  Accordingly a 
separate rating under Diagnostic Code 5003 is not warranted.

B. Left Leg Pain

Service connection was established for left leg pain 
secondary to service-connected lumbar strain in September 
2004 and a 10 percent rating was established under 38 C.F.R. 
§ 4.124a, DC 8721 effective August 19, 2003.  This appeal 
addresses the initial disability rating assigned for the 
veteran's service-connected leg pain secondary to service-
connected lumbar strain upon the award of service connection; 
therefore, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8521, 8621, 8721.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a, Note.

The veteran's medical records reveal that he has consistently 
complained of lower back pain radiating down into his left 
leg since April 1996.  In evaluation notes of Dr. M.R., dated 
July 1996 to September 1997, the veteran reported having pain 
and tingling radiating down his left leg.  

Upon private examination in May 1996 by Dr. C.B. the veteran 
exhibited a positive left leg straight leg raise test.  In 
July 1996 the veteran underwent a private electrodiagnostic 
study.  The study revealed normal evidence of motor 
radiculopathy of the left and right lower extremities.  
However, Dr. M.B., the private physician interpreting the 
examination results, indicated that a normal needle 
electromyography (EMG) does not exclude the presence of a 
sensory radiculopathy.  

In a private evaluation, dated in January 1998, Dr. J.R. 
noted that the veteran's motor strength was normal in the 
left lower extremity.  Dr. J.R. noted that the veteran had 
decreased sensation in the left lower extremity.

In May 2000 the veteran underwent a private MRI of the spine.  
The veteran complained of pain radiating down both legs.  
Upon examination the veteran was diagnosed with a 
postoperative defect at L4-L5 on the left with bony 
encroachment upon the left L4-L5 neural foramen with possible 
compression of the left L5 nerve root sleeve.

In a private examination record dated in August 2000, Dr. 
M.R. noted that the veteran's symptoms were increasing and 
the veteran continued to complain of radiating pain.  The 
veteran was noted to walk with an abnormal gait and to use a 
cane for support.

Dr. L.K., a private physician indicated in an examination 
report dated in March 2002 that the veteran had some evidence 
of radiculopathy at either the L4 or L5 level.  Dr. L.K. 
reported that the veteran's deep tendon reflexes were absent 
at the achilles, bilaterally.

As noted above, in November 2003 the veteran was afforded a 
VA C&P spine examination.  At that time the veteran did not 
indicate any symptoms of left radiculopathy; however, he did 
state that he had some weakness in the left ankle without 
sensory changes.  The examiner reported no signs of 
radiculopathy, with the exception of some weakness in the 
left ankle.

A report of an EMG study performed by VA in October 2004 
indicated that veteran had long duration motor unit 
potential's (MUP's) of the left vastus lateralis.  In a VA 
treatment note, dated in November 2004, the veteran 
complained of thigh pain.  The veteran was noted to have a 
normal gait and normal motor strengths and deep tendon 
reflexes.

Private treatment records dated in August 2006 and September 
2006 noted that the veteran had symmetric deep tendon 
reflexes and no decreased sensation in the lower extremities.  
In August 2006 the veteran was reported to have a negative 
straight leg test.  However, in a September 2006 treatment 
note Dr. A.W. reported that the veteran had a positive 
straight leg test.  In October 2006, Dr. A.W. noted the 
veteran to have normal motor strength and reflexes, 
bilaterally, and sensation was intact and diagnosed the 
veteran with right sided lumbar radiculopathy.

As noted above, the veteran was afforded a VA C&P general 
medical examination in June 2007.  The veteran reported that 
his back pain was getting progressively worse.  He stated 
that he had swelling, back and neck pain, radiation of pain, 
leg pain, leg weakness, and leg numbness.  The veteran was 
noted to have an abnormal, antalgic gait.  The veteran's knee 
jerk was absent, bilaterally, and ankle jerk was reduced, 
bilaterally.  The veteran was diagnosed with degenerative 
disc disease, L4-L5, with previous laminectomy at L4-L5, 
bulging disc at L4-L5.  The veteran was found to have normal 
nerve condition studies.

Nerve conduction studies were performed in July 2007.  The 
studies revealed no definitive electrophysiologic evidence of 
left lumbar radiculopathy.  No opinion was rendered regarding 
right lumbar radiculopathy.

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of more than 10 percent 
rating for the veteran's left leg pain secondary to service-
connected lumbar strain.  The veteran's symptoms have 
generally been confined to sensory manifestations since the 
date of service connection, and have been no more than mild 
in degree
.  Accordingly, the record does not show that the veteran's 
symptoms more nearly approximate those contemplated by rating 
in excess of 10 percent disabling under Diagnostic Code 8521.

C. Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's lumbar strain or left leg pain 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extraschedular basis, and indeed, neither 
the veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  Moreover, his lumbar strain and left leg pain 
have not required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, in regard to the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent disabling for left 
leg pain secondary to service-connected lumbar strain, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted, dated in October 2003 as part of the 
veteran's initial claim for an increased rating for lumbar 
strain, was legally sufficient, VA's duty to notify in this 
case has been satisfied.

In regard to the veteran's claim of entitlement to an 
evaluation in excess of 40 percent disabling for lumbar 
strain, the Board notes that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the veteran that, to substantiate a claim, 
the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

The veteran was notified in an October 2003 VCAA letter that 
he could submit evidence showing his service-connected lumbar 
strain had increased in severity.  The veteran was informed 
that evidence of an increase in severity could be submitted 
in the form of statements from his doctor containing physical 
and clinical findings, the results of laboratory tests or x-
rays, and lay statements from individuals who could describe 
the manner in which the disability had become worse.  The 
veteran was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.  
Subsequently, the veteran was again notified of the above 
information in a letters dated in April 2004.

However, the Board notes that the October 2003 and April 2004 
VCAA letters fail to notify the veteran to provide 
information about the effect that worsening has on the 
veteran's employment and daily life or about the general 
criteria applicable to increased ratings for lumbar strain.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the veteran.  The 
Federal Circuit stated that requiring a veteran to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for lumbar strain are 
harmless error and did not affect the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  The veteran was provided with the rating 
criteria for lumbar strain in the September 2004 Statement of 
the Case.  The Board notes that the veteran's claim was 
readjudicated following notice of this information by way of 
September 2007 and March 2008 Supplemental Statements of the 
Case.  

Based on the notices provided to the veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letter, the rating 
decision and the statement of the case, what information or 
evidence was required for an increased rating to be granted.  
In addition, the veteran's statements submitted to the Board 
reveal that the veteran had actual knowledge of what 
information or evidence was required for an increased rating 
to be granted.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated June 1989 to the present.  The veteran 
submitted treatment records from Baptist Medical Center in 
Birmingham, Alabama, dated in October 1980; Kirklin Clinic in 
Birmingham, Alabama, dated May 2000 to October 2006; Dr. 
L.K.J., dated in March 2002; Dr. J.R., dated in January 1998; 
Dr. S.C., dated July 2000 to November 2007; Dr. M.R., dated 
July 1996 to August 2000; Dr. W.D., dated April 2004 to June 
2005; Dr. C.B., dated in May 1996; Dr. M.B., dated July in 
1996; Dr. L.H.J., dated in November 2005; Dr. A.F., dated in 
October 1997; San Gabriel Valley Medical Center in San 
Gabriel, California, dated February 1991 to May 1996; and MRI 
exam results interpreted by Drs. M.P., W.P., D.P., R.L., and 
S.T., dated September 1997 to March 2005 and from University 
of Alabama, Birmingham, dated June 2005 to November 2005.  
The appellant was afforded VA medical examinations in 
November 2003 and June 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for service-connected lumbar strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for left leg pain, secondary to service-connected 
lumbar strain, is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


